El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Debemos resolver cuál es la disposición del Reglamento de Retribución Uniforme de la Oficina Central de Adminis-tración de Personal (en adelante O.C.A.P.), Reglamento Núm. 3109 de 7 de junio de 1984 (en adelante Reglamento de Retribución Uniforme), que resulta aplicable cuando una agencia gubernamental, que opera como administra-dor individual en asuntos de personal, varía la escala sa-larial a la que está adscrita una clase de puesto como con-secuencia de un proceso de revisión realizado con la implantación de un nuevo plan de clasificación y retribución. En este sentido, debemos resolver si, para pro-pósitos de determinar el salario al que tiene derecho el empleado afectado por tal cambio, dicha operación admi-nistrativa constituye una asignación según lo dispone la See. 4.7 del Reglamento de Retribución Uniforme, pág. 9, o una reasignación cobijada por la See. 4.8 del referido Re-glamento, pág. 9.
i — H
El 28 de junio de 1996, el Departamento de la Familia (en adelante Departamento), actuando como administra-dor individual en asuntos de personal, implantó un nuevo plan de clasificación y retribución.(1) La vigencia de este plan fue retroactiva al 1ro de marzo del mismo año. En *213conformidad con este nuevo plan, los puestos ocupados en el Departamento por Leída M. Santiago Declet y por Nellie M. Albanesi, aquí recurridas, fueron clasificados con el tí-tulo de Especialista en Trabajo Social. Dicho puesto fue asignado a la escala retributiva 19, en la cual Santiago Declet y Albanesi recibirían, respectivamente, dos mil no-venta y cinco dólares ($2,095) más un diferencial de qui-nientos cincuenta y nueve dólares ($559), y dos mil veinti-cuatro dólares ($2,024) con un diferencial de seiscientos setenta dólares ($670).
Posteriormente, y ya transcurrido más de un año desde la implantación del nuevo plan de clasificación y retribu-ción, el Departamento informó mediante carta a Santiago Declet y a Albanesi que un Comité Revisor había recomen-dado variar la clase de puesto a la que estaban adscritas a una escala salarial superior.
Luego de esta notificación, ambas empleadas presenta-ron por derecho propio una apelación ante la Junta de Ape-laciones del Sistema de Administración de Personal (en adelante J.A.S.A.P.). Alegaron que desconocían tanto la es-cala salarial en la cual fueron ubicadas y la nueva retribu-ción que recibirían. Asimismo, señalaron que al implantar el nuevo plan de clasificación y retribución no se utilizaron guías objetivas y reclamaron que se tomara en considera-ción su peritaje y antigüedad en la agencia como criterios adicionales al momento de hacer la adscripción de su puesto a una escala salarial.
Posterior a la presentación de esta apelación, el Depar-tamento notificó a ambas empleadas mediante carta de 9 de febrero de 1998, que su puesto estaría ubicado en la escala retributiva 23 y que recibirían un salario de dos mil ciento quince dólares ($2,115) y un diferencial de seiscien-tos setenta dólares ($670). En vista de ello, Santiago Declet y Albanesi enmendaron su apelación con el propósito de impugnar expresamente la retribución que le fue notificada.
*214Así las cosas, la J.A.S.A.P. consolidó las apelaciones de las recurridas con las de otros empleados y las desestimó sin realizar vista alguna. Dicho foro estimó que tenía ante sí exclusivamente una controversia de derecho que no re-quería mayor argumentación de las partes. Concluyó, en-tre otras cosas, que las empleadas no fueron privadas de derechos adquiridos y que la antigüedad no constituía un criterio legal o reglamentario que debía ser considerado por el Departamento al establecer su nuevo plan de clasi-ficación y retribución. Una moción de reconsideración fue declarada No Ha Lugar.
Eventualmente, ambas empleadas acudieron al Tribunal de Circuito de Apelaciones. Allí plantearon que la J.A.S.A.P. había errado “al no reconocer que la transacción notificada a las recurrentes en la comunicación del 9 de febrero de 1998 ... constituyó una reasignación de [una] clase a una escala [salarial distinta]”. En vista de ello, re-clamaron la aplicación de la See. 4.8(6) del Reglamento de Retribución Uniforme, pág. 12, y plantearon que la J.A.S.A.P. debió realizar una vista en la cual pudieran ar-gumentar la aplicabilidad de dicha disposición reglamentaria.
Luego de varios incidentes procesales, el foro apelativo resolvió que la J.A.S.A.P. había errado, ya que resolvió que el cambio efectuado posterior a la implantación del nuevo plan de clasificación y retribución constituyó una reasigna-ción dentro del alcance de la See. 4.8(6) del Reglamento de Retribución Uniforme, supra. En vista de ello, revocó la decisión de la J.A.S.A.P. y devolvió el caso a dicha entidad para que realizara una vista evidenciaría en donde las par-tes pudieran “sostener sus alegaciones en cuanto a la vio-lación de estas normas reglamentarias”. Instruyó a la J.A.S.A.P., a su vez, a que realizara los trámites requeridos para determinar el salario que ambas empleadas devengarían.
*215Ante esta determinación, el Departamento acudió ante nos mediante recurso de certiorari. Plantea la comisión de tres (3) errores, los cuales en esencia requieren que resol-vamos si el trámite de personal realizado por el Departa-mento y que fue notificado a Santiago Declet y a Albanesi posterior a la implantación del plan de clasificación y re-tribución, constituyó una reasignación de un tipo de puesto a una escala salarial superior dentro del alcance de la See. 4.8(6) del Reglamento de Retribución Uniforme, supra, y que si, conforme a ello, la J.A.S.A.P. debe realizar una vista evidenciaría.
Evaluados los señalamientos del Departamento, accedi-mos a revisar la sentencia emitida por el Tribunal de Cir-cuito de Apelaciones. Eventualmente, Santiago Declet y Al-banesi comparecieron a través de su representación legal. Resolvemos.
A. El Reglamento de Retribución Uniforme promulgado por O.C.A.P. prescribe en sus Sees. 4.7 y 4.8, supra, respectivamente, las normas que regulan las asignaciones de las clases de puestos a las escalas salariales y las que regulan las reasignaciones de una clase de puesto a una escala salarial superior. (2)
*216Recientemente, en Guzmán v. Depto. de Hacienda, 147 D.RR. 46, 56 (1998), destacamos que la Sec. 4.7 del Reglamento de Retribución Uniforme, supra, pág. 9,
... resulta aplicable a la determinación original que hace una entidad con relación a la ubicación de determinadas clases de puestos a escalas de sueldo. Se trata, así, de la determinación de las escalas retributivas que corresponderán a determinadas clases de puestos en la implantación original de un plan de clasificación o retribución.
En Guzmán v. Depto. de Hacienda, supra, pág. 56, destacamos, además, que la See. 4.8 aplica “cuando, luego de la asignación original, a las clases de puestos se les asigna escalas de retribución distintas”.
Tiempo después, en Nigaglioni v. Depto. de Salud, 149 D.RR. 180, 188-189 (1999), ampliamos nuestros pronunciamientos y aclaramos que “la See. 4.8(6) del Reglamento de Retribución Uniforme establece la fórmula mediante la cual se calculará el salario de los empleados afectados por una enmienda al plan de retribución”. Añadimos en esa ocasión que su aplicabilidad está condicionada a que
... se ubique a una clase o serie de clases en una escala superior. En tal caso, la operación administrativa consiste en mover a una clasificación o grupos de clasificaciones de puestos *217a una escala más alta. ... [E]n tal caso, el plan de retribución no sufre necesariamente cambios en cuanto al salario considerado en cada escala. Lo que ocurre ... es un movimiento vertical de una serie de puestos sin alterar la cuantía dispuesta en cada escala. Nigaglioni v. Depto. de Salud, supra, pág. 189.
En el caso de autos, la contención fundamental del De-partamento consiste en que la notificación del cambio de la escala salarial a la que estaban adscritas las recurridas, Santiago Declet y Albanesi, a una escala salarial superior, efectuada luego de la asignación original, fue resultado de un proceso de revisión realizado al plan de clasificación y retribución al éste ser implantado. De este modo, sostiene, que la transacción administrativa efectuada luego de la implantación del nuevo plan constituyó una corrección de una asignación original errónea, lo que a su juicio, excluye la aplicación de la See. 4.8 del Reglamento de Retribución Uniforme, supra. Añade que prueba de ello lo constituye el hecho de que el cambio se hizo retroactivo a la fecha de la implantación original del plan de clasificación y retribución.
B. De entrada, es preciso destacar que la reasignación de una clase de puestos a una escala retributiva, y por consiguiente la aplicabilidad de la See. 4.8 del Reglamento de Retribución Uniforme, supra, supone la existencia de un plan de clasificación y retribución vigente. Sólo es posible reasignar una clase de puesto a una escala retributiva si el patrono ha realizado previamente una asignación como consecuencia de la implantación original de un plan de clasificación y retribución.
Ahora bien, la posibilidad de que ocurra una reasigna-ción de una clase de puestos a una escala salarial superior supone, además, que hayan finalizado todos los trámites administrativos relacionados con la implantación original del plan de clasificación y retribución, al menos en lo que concierne a la clase de puestos en la cual se alega que ha ocurrido una reasignación. Nos explicamos.
*218La implantación de un nuevo plan de clasificación o retribución de ordinario conlleva cambios en los títulos o en la clasificación de los puestos y en los salarios de los empleados. Estos cambios deben ser consecuentes con la Ley de Retribución Uniforme, Ley Núm. 89 de 12 de julio de 1979 (3 L.RR.A. see. 760 et seq.), y la reglamentación promulgada por la O.C.A.P. Nigaglioni v. Depto. de Salud, supra. En este sentido, para rectificar posibles errores, al implantar un nuevo plan de clasificación y retribución, los administradores individuales en asuntos de personal de ordinario realizan una revisión de todo el esquema laboral implantado. Como parte de ese proceso de revisión, proveen un período de tiempo razonable a los empleados afectados para que cuestionen los aspectos del plan que estimen que les son adversos. Ese proceso permite a las agencias detectar y rectificar errores cometidos durante el proceso de elaboración del nuevo plan.
Los cambios realizados como resultado de este proceso que involucran una alteración de la adscripción de una clase de puesto a una escala salarial superior, no constitu-yen una reasignación dentro de los parámetros de la See. 4.8 del Reglamento de Retribución Uniforme, supra. Cons-tituyen una asignación regulada por la See. 4.7 de dicho reglamento, ya que lo que ocurre es una rectificación de un error cometido en la implantación original que, por ello, se retrotrae a la fecha de la implantación del plan.
Las razones que apoyan esta posición son diversas. Por un lado, es sabido que “un error administrativo no crea un estado de derecho que obligue a [una] agencia ni impide su corrección”. Magriz v. Empresas Nativas, 143 D.P.R. 63, 71 (1997). Así, en relación con los planes de clasificación o de retribución, un empleado no puede ampararse en un error administrativo para reclamar la aplicación de una disposición reglamentaria que le resulte más ventajosa.
Por otro lado, adoptar la posición de Santiago De-*219clet y Albanesi desalentaría la rectificación de errores a iniciativa de los administradores individuales en el con-texto de la implantación de un nuevo plan de clasificación o retribución. Ello por razón de que una operación correctiva de este tipo, al estar regida por la See. 4.8 del Reglamento de Retribución —como sugieren las recurridas— tendría un impacto fiscal significativo. Tal situación, per se, des-alentaría cualquier gestión de personal encaminada a co-rregir errores en la remuneración asignada para distintas categorías de clases de puestos, en perjuicio de todo el sis-tema de personal de la agencia en cuestión.
Finalmente, debemos destacar que las correcciones de los errores en los planes de clasificación y retribución, de ordinario, ocurren como consecuencia de las impugnaciones que los propios empleados realizan al ser implantado un plan de clasificación o retribución. El efecto de una corrección efectuada en algún aspecto del plan luego de una impugnación se hace extensiva, en los mismos términos, a todos los empleados ubicados en la misma situación que la de aquel que prevaleció en su impugnación. En este sentido, se benefician del cambio, tanto los empleados que impugnan ante los foros apropiados su nueva clasificación o retribución, como aquellos ubicados en similar situación que no han cuestionado su nueva situación laboral bajo el plan implantado. De este modo se reconoce en términos prácticos el Derecho Constitucional de todo trabajador de “recibir igual paga por igual trabajo”. Art. II, Sec. 16, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 352.
En este contexto, la rectificación de un error realizada por la agencia efectuada luego de que un empleado impugna su situación laboral bajo un nuevo plan de clasificación o retribución, de ordinario, se hace retroactiva a la fecha de implantación del nuevo plan, ya que se concibe como parte de la asignación original. De igual forma, la corrección efectuada en el contexto de los demás empleados *220ubicados en el mismo puesto que no impugnaron su situa-ción laboral, debe retrotraerse a la fecha de la implanta-ción del plan y concebirse como parte de la asignación original. No existe justificación alguna para dar un trato diferente a uno u otro caso.
Debe advertirse que no estamos expresando que toda alteración cuya vigencia se retrotraiga a la fecha de la implantación original del plan de clasificación o de retribución constituye una asignación. Sólo resolvemos que las variaciones o los cambios realizados por los administradores individuales en asuntos de personal en las adscripciones de una clase de puesto a una escala salarial determinada, que ocurran como consecuencia de un proceso de revisión realizado simultáneamente o como parte de la implantación de un nuevo plan de clasificación o de retribución, están regidos por la See. 4.7 del Reglamento de Retribución Uniforme, supra, que regula las asignaciones. Se trata, en tal caso, de una gestión administrativa que completa la implantación original del plan de clasificación y retribución, por lo que efectividad debe ser retroactiva a la fecha de la implantación original.
Aclarado el alcance de la See. 4.7 del Reglamento de Retribución Uniforme, supra, atendamos los hechos que presenta el caso de autos.
r — 1 HH i — H
Al implantar su nuevo plan de clasificación y retribu-ción en 1996, el Departamento de la Familia notificó a sus empleados el título de la clasificación del puesto que ocu-parían bajo el nuevo plan y la retribución que recibirían conforme al esquema retributivo recién implantado. En es-tas cartas, además, se informó a los empleados que tenían derecho a solicitar revisión de su nueva situación laboral ante un “Comité Revisor”, creado con el objetivo de atender este tipo de reclamo de los empleados. Este comité consi-*221deró los planteamientos de los empleados que cuestionaron la nueva clasificación de sus puestos o su retribución y reevaluó la documentación recopilada al respecto durante la elaboración del plan implantado en 1996. Si en ese pro-ceso surgía evidencia de que se cometió algún error al cla-sificar los puestos o al ubicar un puesto en determinada escala salarial, el Comité formulaba recomendaciones que eventualmente eran referidas a la O.C.A.P. para evalua-ción y aprobación final.
En el caso de autos, el cambio que sufrió la clasificación de puestos a la que pertenecían las recurridas y que les fue notificado luego de la implantación original del plan, fue resultado de una revisión realizada por el “Comité Revi-sor” del Departamento a instancias de empleados de la agencia. (3) En este sentido, luego de la determinación de que se cometió un error en la adscripción de la clase de puesto “Especialista en Trabajo Social” a la escala retribu-tiva 19, el Departamento envió a las aquí recurridas una comunicación identificada como “Determinación Final”. En ella les expresó que, como consecuencia de un proceso de revisión de la implantación del plan de clasificación y re-tribución, se reubicó su puesto en la escala retributiva nú-mero 23. Asimismo, se les informó sobre su derecho a ape-lar esta nueva determinación ante la J.A.S.A.P.
El Departamento explica este proceso en los siguientes términos:
Dicha “Revisión” a la que se refiere la comunicación fue re-*222sultado de los planteamientos de los empleados recurrentes ante el Comité Revisor, los formularios de descripción de pues-tos y las especificaciones de clase.
Realmente lo que sucedió fue que se asignó erróneamente la clase de Especialista en Trabajo Social a la escala 19 toda vez que no se ponderó adecuadamente el nivel de responsabilidad y complejidad de la clase. El Departamento peticionario en aquel entonces, solicitó la aprobación de OCAP, para corregir el error y asignar la clase a la escala retributiva correcta, la cual es la número 23.
Es por ello que la alegada primera asignación fue resultado de un error administrativo en los atributos de la clase lo que conllevó que se afectara la asignación de la clase a la escala retributiva incorrecta .... Petición de certiorari, págs. 8-9.
Conforme a la discusión precedente, la operación realizada por el Departamento de la Familia en relación a las recurridas Santiago Declet y Albanesi constituye una asignación cobijada por la See. 4.7 del Reglamento de Retribución Uniforme, supra. Tratándose de la corrección de un error en la adscripción de una clase de puesto a una escala retributiva, originada como consecuencia de la revisión realizada al implantarse el nuevo plan de clasificación, nos encontramos ante una asignación de clase de puesto a una escala retributiva. La advertencia del error, y su posterior rectificación según lo autorizó la O.C.A.P., no fue sino parte integral de la implantación original del plan de clasificación y retribución. En vista de ello, es forzoso concluir que el trámite administrativo realizado por el Departamento en calidad de administrador individual en asuntos de personal fue parte de la asignación realizada originalmente, y como tal, está regida por la See. 4.7 del Reglamento de Retribución Uniforme, supra.
En vista del resultado al cual llegamos, es innecesario pronunciarse en torno a si Santiago Declet y Albanesi tie-nen derecho a una vista evidenciaría. Procede revocar la sentencia recurrida y reinstalar la decisión de J.A.S.A.P. la que, a su vez, desestimó las apelaciones de las recurridas.

Se emitirá la correspondiente sentencia.

*223Los Jueces Asociados Señores Fuster Berlingeri y Rivera Pérez disintieron sin opinión escrita.

(1) Los planes de clasificación y los planes de retribución son cosas distintas. Por ello, pueden ser modificados de forma independiente.


(2) La See. 4.7 dispone:
“... Asignación de las Clases de Puestos a las Escalas de Sueldos:
“1. Con arreglo a las escalas de sueldos, la [O.C.A.P.] establecerá y man-tendrá al día la posición relativa de la clases de puestos de los planes de clasi-ficación para los servicios de carrera y de confianza para la Administración Central mediante la asignación de cada clase a una escala de sueldo.
“2. A su vez, cada Administrador Individual asignará las clases de puestos de ambos servicios a las escalas de sueldos correspondientes; y sometería éstas al Director de O.C.A.P para estudio y aprobación final.
“3. La asignación de las clases de puestos a las escalas salariales se guiará por el objetivo de proveer equidad en la fijación de sueldos.
“4. Las reasignaciones subsiguientes que fueren necesarias se regirán por lo dispuesto en la-sección 4.8(6) de este Reglamento.” Reglamento de Retribu-*216ción Uniforme, Reglamento Núm. 3109 de la Oficina Central de Administración de Personal de 7 de junio de 1984, pág. 9.
Por su parte, la See. 4.8(6), al regular las reasignaciones, dispone lo si-guiente:
“Cuando se enmiende el Plan de Retribución por efecto de la resignación de raía clase o serie de clases a una escala de retribución superior, se concederá a los empleados afectados u aumento en sueldo que será igual al incremento que reciba la clase [en] la fecha de efectividad de dicha acción. Los sueldos se ajus-tarán al tipo inmediato superior, cuando no incidan con uno de los tipos retri-butivos de la escala correspondiente. Si el sueldo resultante excede del máximo de la escala, se procederá conforme a la disposición relativa a extensión de las escalas.
“El Director, en el caso de la Administración Central y cada autoridad Nominadora, en el caso de los Administradores Individuales, podrán autorizar otros mecanismos para ajustar los sueldos, en caso de limitación presupuestaria.” Id., pág. 12.


(3) No hay evidencia en los autos del caso, sin embargo, que sostenga que la revisión de la retribución asignada al puesto de “Especiabsta en Trabajo Social” fuera realizada a instancias de las recurridas. Por el contrario, una lectura de los anejos del alegato tiende a indicar que éstas nunca solicitaron revisión de la notifi-cación original del Departamento, y que no fue sino hasta que recibieron la notifica-ción final, realizada luego de que el Comité Revisor determinara variar la escala retributiva a la cual su clase de puesto fue adscrita originalmente, que presentan una solicitud de apelación ante la J.A.S.A.P. En este sentido, la documentación que obra en autos sugiere que la modificación de la escala salarial del puesto de “Espe-cialista en Trabajo Social” fue reabzada luego de que otros empleados de la agencia ubicados en similar situación que las recurridas impugnaran oportunamente su nueva situación laboral ante el Comité Revisor.